DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received 10 December 2021.
Claims 1-20 have been canceled in the response received 10 December 2021. 
Claims 21-38 are new in the response received 10 December 2021. 
Claims 21, 27 and 33 have been amended in the response received 10 December 2021. 
Claims 21-38 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 21-26 are directed to a method, claims 27-32 are directed to a product of manufacture and claims 33-38 are directed to a system. It is noted that the computer program product comprising one or more computer readable storage media is not to be construed as being transitory signals per se, as stipulated in paragraph [0055] of Applicant’s specification.   
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of determining products  Specifically, representative claim 21 recites the abstract idea of: 
receiving corresponding to a live audio-visual data to a plurality of users; 
receiving a social interaction input dataset from a first user corresponding to input of a social interaction; 
determining an associated time dataset corresponding to a time when the first user input the social interaction input dataset; 
capturing an audio visual segment corresponding to a portion of the audio-visual data based, at least in part, on the associated time dataset; 
determining, through the audio visual segment as input, an associated products dataset, where the associated products dataset includes one or more objects present in the captured audio visual segment and, for each given object of the one or more objects, at least one descriptive attribute(s) corresponding to the given object; 
generating a product purchase for display, where the product purchase corresponds to a list of products available for purchase corresponding to the objects in the associated product dataset;  and 
outputting the product purchase associated with the first user; 
wherein the list of products available for purchase excludes products present in a purchase history of the first user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 21 recites the abstract idea of determining products as noted above.  This concept is considered to be a method of organizing human activity because the claim specifically recites the steps of determining associated products dataset with describe attributes corresponding to the object, generating a product purchase to display the product purchase that corresponds to a list of products that are available to a user, outputting the product purchase to a user, and the list of products available for purchase exclude products present in a purchase history of the first user, making this a sale activity or behavior.  Thus, representative claim 21 recites an abstract idea.  
a computer, stream broadcasting, social media, live stream, computer-based visual image recognition techniques using screenshots, user interface element, and a computer display of a computer device.  These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 21 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 21 is ineligible.
Independent claims 27 and 33 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 21.  It is noted that in independent claim 27 includes the additional elements of computer program product, a computer storage readable medium and computer code stored on the computer readable medium, with the computer code including instructions for causing a processor(s) set to perform operations and independent claim 33 includes the additional element of a computer system, and a processor(s) set. The Applicant’s specification does not provide any discussion or description of computer program product, a computer storage readable medium and computer code stored on the computer readable medium, with the computer code including instructions for causing a processor(s) set to perform operations in claim 27 and a computer system, a processor(s) set and a computer, and program instructions in claim 33, as being anything other than generic elements. Thus, the claimed additional elements of claims 27 and 33 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 27 and 33 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 27 and 33 considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 27 and 33 are ineligible. 
Dependent claims 22-26, 28-32 and 34-38 do not aid in the eligibility of independent claims 21, 27 and 33.  For example, claims 22-26, 28-32 and 34-38 merely act to provide further limitations of the abstract idea recited in representative claims 21, 27 and 33, respectively. 
It is noted that dependent claims 23, 29 and 35 recites the additional element of a shopping cart, dependent claims 24, 30 and 36 recite the additional element of online shopping pages and online shopping websites, and dependent claims 26, 32 and 38 recite the additional element of a like button, and communication platform.  Applicant’s specification does not provide any 
As such, dependent claims 22-26, 28-32 and 34-38 are ineligible. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 21-25, 27-31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, A., et al. (PGP No. US 2018/0152764 A1), in view of Nieuwenhuys, B., et al. (Patent No. US 10,051,327 B1) and Gudmundsson, A. (PGP No. US 2013/0091034 A1).   

Claim 21-
Taylor discloses a computer-implemented method (CIM) comprising:
 receiving a live stream corresponding to a live audio-visual data stream broadcasted to a plurality of social media users (Taylor, see: paragraph [0023] disclosing “social network 118 may be provided to promote the currently featured items and/or the live video stream via social networks [i.e., social media]”; and see: paragraph  [0047] disclosing “adjust the volume of the audio of the live video stream 103”; and see: paragraph [0048] disclosing “may facilitate communication among multiple users [i.e., plurality of social media users] watching the live video stream 103”; and see: paragraph [0061] disclosing “box 403, the live video source 215 obtains a live video stream [i.e., receiving a live stream]”; And see: FIG. 1 and FIG. 4);
 receiving a social interaction input dataset from a first social media user corresponding to input of a social interaction with the live stream (Taylor, see: paragraph [0036] disclosing “The user data 251 may include…items seen via the interactive shopping interface, video segments 242 viewed, chat history [i.e., dataset from social media user]”; and see: paragraph [0049] “The chat interface 306 may provide users the ability to submit text comments, video comments, and/or audio comments. Communications may be directed to all users, a subset of users, or directly to hosts and/or producers of the live video stream 103” and “a user may send a message via a social network that is associated with the current program of the live video stream ; 
determining an associated dataset corresponding to the live stream when the first social media user input the social interaction input dataset (Taylor, see: paragraph [0036] disclosing “The user data 251 may include…items seen via the interactive shopping interface, video segments 242 viewed, chat history [i.e., dataset]”); 
capturing an audio visual segment of the live stream corresponding to a portion of the audio-visual data stream of the live stream based, at least in part, on the associated dataset (Taylor, see: paragraph [0036] disclosing “The user data 251 may include…items seen via the interactive shopping interface, video segments 242 viewed, chat history [i.e., dataset]”; and see: paragraph [0047] disclosing “adjust the volume of the audio of the live video stream 103”; and see: paragraph [0081] disclosing “an automated image recognition system may recognize the item within the live video stream 103 and extract an approximate graphical position [i.e., capturing an visual segment of the live stream]. Where the featured item has multiple versions or variants, the interactive shopping interface application 221 may identify the particular version being discussed [i.e., capturing audio] in the live video stream 103.); 
determining, through computer-based visual image recognition techniques using screenshots of the audio visual segment as input, an associated products dataset, where the associated products dataset includes one or more objects present in the captured audio visual segment and, for each given object of the one or more objects, at least one descriptive attribute(s) corresponding to the given object (Taylor, see: paragraph [0038] discloses “processor-based system”; and see: paragraph ;
 generating a product purchase user interface element for display on a computer display of a computer device, where the product purchase user interface element corresponds to a list of products available for purchase corresponding to the objects in the associated products dataset (Taylor, see: paragraph [0053] disclosing “the items may include other items from the item catalog 233 that are related to items that are featured or discussed” and “Each item can be represented by a selectable item component or indicia, which in this case may be an item thumbnail image” and “the list of items may be personalized based on what segments the user actually streamed”; and see: paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item component rendered in an interactive shopping interface [i.e., generating a product purchase user interface]. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now”) [i.e., element for display])” and see: [0074] “initiating an order of the item via the electronic commerce system 230”; Also see: FIG. 3D); and 
outputting the product purchase user interface element to a computer display of a computer device associated with the first user (Taylor, see: paragraph and see: paragraph [0049] “Communications may be directed to all users, a subset of users…of the live video stream 103” and “a user may send a message via a social network that is associated with the current program of the live video stream 103”; and see: paragraph [0053] disclosing “the items may include other items from the item catalog 233 that are related to items that are featured or discussed” and “the list of items may be personalized based on what segments the user actually streamed”; and see: paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item component rendered in an interactive shopping interface [i.e., generating a product purchase user interface]. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now”) [i.e., element for display])” and see: [0074] “initiating an order of the item via the electronic commerce system 230”; Also see: FIG. 3D); 
wherein the list of products available for purchase for the first social media user Taylor, see: paragraph and see: paragraph [0049] “Communications may be directed to all users, a subset of users…of the live video stream 103” and “a user may send a message via a social network that is associated with the current program of the live video stream 103”; and see: paragraph [0053] disclosing “the items may include other items from the item catalog 233 that are related to items that are featured or discussed” and “the list of items may be personalized based on what segments the user actually streamed”; and see: paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item component rendered in an interactive shopping interface. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now”)). 

an associated time dataset corresponding to a time in the live stream; 
capturing the associated time data; 
but Nieuwenhuys, however, does teach: 
an associated time dataset corresponding to a time in the live stream (Nieuwenhuys, see: Col. 3, ll. 36-40 teaching “user interface 125 on the client device 110 may be used to present content to a user of the client device” presents a live stream”; and see: ll. 55-60 teaching “user interface 125 stores the actions that are performed by a user in a relation to a live stream” and “specifies a desire to join a live stream, the user interface 125 can record the user action and/or timestamp [i.e., associated time dataset corresponding to a time in the live stream] associated with when the client device 110 joined the live stream”); 
capturing the associated time data (Nieuwenhuys, see: Col 3, ll. 55-60 teaching “user interface 125 stores the actions that are performed by a user in a relation to a live stream” and “specifies a desire to join a live stream, the user interface 125 can record the user action and/or timestamp [i.e., associated time dataset corresponding to a time in the live stream] associated with when the client device 110 joined the live stream”). 
This step of Nieuwenhuys, is applicable to the method of Taylor, as they both share characteristics and capabilities, namely, they are directed to content provided to a user during a an associated time dataset corresponding to a time in the live stream and capturing the associated time data, as taught by Nieuwenhuys.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Taylor in order to improve the relevance of content items to a remote user during a live stream (Nieuwenhuys, see: Col. 2, ll. 20-29).  
Although Taylor discloses a list of products available for purchase for social media users, Taylor does not explicitly disclose that the list of products are excluding products that are present in a purchase history of the user. Taylor does not disclose: 
computer device associated with the first user[[.]] wherein the products available for purchase excludes products present in a purchase history of the user; 
but Gudmundsson, however, does teach: 
wherein the products available for purchase excludes products present in a purchase history of the user (Gudmundsson, see: paragraph [0062] teaching “For recommendations based on the customer’s purchase history, the calculation of recommendations uses an input list of items and products a list of items to recommend, excluding items already purchased”).
This step of Gudmundsson is applicable to the method of Taylor, as they both share characteristics and capabilities, namely, they are directed to providing available products to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor to include the products available for purchase excludes products present in a purchase history of the user, as taught by Gudmundsson. One of 

Claim 22-
Taylor in view of Nieuwenhuys and Gudmundsson teach the method of claim 21, as described above. 
Taylor further discloses wherein generating a product purchase user interface element further comprises: 
querying at least one product source for product results corresponding to each object of the one or more objects in the associated products dataset, where a product source is associated with an online shopping website and the query for a given object uses the at least one descriptive attribute(s) as input for the query (Taylor, see: paragraph [0033] disclosing “The electronic marketplace may be operated by a proprietor who may also be a seller. The electronic commerce system 230 also performs various backend functions associated with the online presence of a seller in order to facilitate the online order of items. For example, the electronic commerce system 230 may generate network content such as web pages [i.e., online shopping website]… provided to client devices 206 for the purposes of selecting items for purchase”; and see: paragraph [0056] disclosing “receive a search query. The search query could be evaluated against the titles and descriptions for all items presented [i.e., descriptive attribute as input query] via the interactive shopping interface 309”).	

Claim 23-
Taylor in view of Nieuwenhuys and Gudmundsson teach the method of claim 22, as described above. 
Taylor discloses further comprising: 
responsive to receiving input from the first social media user corresponding to selection of at least one product from the list of products, determining a shopping cart for the first social media user with products in the shopping cart corresponding to the selected at least one product from the list of products (Taylor, see: paragraph [0020] “For each item, a selectable item component may be provided (e.g., a button, link, item image, or infographic) such that when the selectable item component is selected, an interactive action relative to the item is performed. Such an interactive action may include adding the item to a shopping cart, initiating an order or purchase of the item”; and see: paragraph [0042] disclosing “adding the item to a shopping cart”; and see:  paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item component rendered in an interactive shopping interface [i.e., generating a product purchase user interface]. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now”))” and see: [0074] “initiating an order of the item via the electronic commerce system 230”).

Claim 24-
Taylor in view Nieuwenhuys and Gudmundsson teach the method of claim 23, as described above. 
Taylor discloses further comprising: 
determining, for each given product in the shopping cart, at least one online shopping page(s) based, at least in part, on the queried product results, where the at least one online shopping page(s) corresponds to online shopping websites associated with the product sources which returned product results in response to the query (Taylor, see: paragraph [0033] disclosing “The electronic marketplace may be operated by a proprietor who may also be a seller. The electronic commerce system 230 also performs various backend functions associated with the online presence of a seller in order to facilitate the online order of items. For example, the electronic commerce system 230 may generate network content such as web pages [i.e., online shopping website]… provided to client devices 206 for the purposes of selecting items for purchase”; and see: paragraph [0056] disclosing “receive a search query. The search query could be evaluated against the titles and descriptions for all items presented [i.e., descriptive attribute as input query] via the interactive shopping interface 309”); and 
responsive to the live stream terminating, outputting the at least one online shopping page(s) to the computer display of the computer device associated with the first user (Taylor, see: paragraph [0064] “In box 427, the media server 227 receives a request for information about an item from the client device 206” and “sends the requested item information to the client device 206. [0065] disclosing “In box 433, the media server 227 determines whether the live video stream has finished” and “If the live video stream has finished, the process proceeds to completion”).

Claim 25-
Taylor in view of Nieuwenhuys and Gudmundsson teach the method of claim 21, as described above. 
Taylor discloses: 
 wherein the outputted product purchase user interface element is displayed alongside the live stream on the computer display of the computer device associated with the first user (Taylor, see: paragraph [0019] disclosing “The user interface 100 may also include a shopping interface 112. The shopping interface 112 may be rendered as a panel (as shown in FIG. 1) or may be rendered as an overlay on top of a portion of the live video stream”; and see: paragraph [0057] disclosing “In this example, the selectable graphical overlay 312 corresponds to a rectangle that is superimposed over a graphical position of a corresponding item in the frame of the live video stream 103. The item here is a necklace, and the rectangle is shown relative to the necklace being worn by a person in the live video stream 103”; Also see: FIG. 3D).

	Regarding claim 27, claim 27 is directed to a computer program product. Claim 27 recites limitations that are similar in nature to those addressed above for claim 21 which is directed towards a method. Claim 27 includes the recited features of a computer readable medium and computer code stored on the computer readable medium, with the computer code including instructions for causing a processor(s) set to perform operations, which are also disclosed by Taylor (Taylor, see: [0093] disclosing “non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 803 in a computer system” and “executed by the instruction execution system”). Claim 27 is therefore rejected for the same reasons as set forth above for claim 21.  

Regarding claim 28, claim 28 is directed to a computer program product. Claim 28 recites limitations that are parallel in nature to those addressed above for claim 22 which is directed 
Regarding claim 29, claim 29 is directed to a computer program product. Claim 29 recites limitations that are parallel in nature to those addressed above for claim 23 which is directed towards a method. Claim 29 is therefore rejected for the same reasons as set forth above for claim 23.  
Regarding claim 30, claim 30 is directed to a computer program product. Claim 30 recites limitations that are parallel in nature to those addressed above for claim 24 which is directed towards a method. Claim 30 is therefore rejected for the same reasons as set forth above for claim 24.  
Regarding claim 31, claim 31 is directed to a computer program product. Claim 31 recites limitations that are parallel in nature to those addressed above for claim 25 which is directed towards a method. Claim 31 is therefore rejected for the same reasons as set forth above for claim 25.  
Regarding claim 33, claim 33 is directed to a system. Claim 33 recites limitations that are similar in nature to those addressed above for claim 21, which is directed to a method. Claim 33 also includes the features of a processor(s) set and a computer readable storage medium; and computer code stored on the computer readable storage medium, with the computer code including instructions for causing the processor(s) set to perform operations, which are disclosed by Taylor (Taylor, see: paragraph [0093] disclosing “a processor 803 in a computer system” and “executed by the instruction execution system”). Claim 33 is therefore rejected for the same reasons as set forth above for claim 26. 

Regarding claim 34, claim 34 is directed to a system. Claim 34 recites limitations that are parallel  in nature to those addressed above for claim 22, which is directed to a method. Claim 34 is therefore rejected for the same reasons as set forth above for claim 22. 

Regarding claim 35, claim 35 is directed to a system. Claim 35 recites limitations that are parallel  in nature to those addressed above for claim 23, which is directed to a method. Claim 35 is therefore rejected for the same reasons as set forth above for claim 23. 

Regarding claim 36, claim 36 is directed to a system. Claim 36 recites limitations that are parallel  in nature to those addressed above for claim 24, which is directed to a method. Claim 36 is therefore rejected for the same reasons as set forth above for claim 24. 

Regarding claim 37, claim 37 is directed to a system. Claim 37 recites limitations that are parallel  in nature to those addressed above for claim 25, which is directed to a method. Claim 37 is therefore rejected for the same reasons as set forth above for claim 25. 








Claims 26, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, A., et al., in view of Nieuwenhuys, B., et al., Gudmundsson, A. and Paul, D. (PGP No. US 2018/0192142 A1).  

Claim 26-
Taylor in view of Nieuwenhuys and Gudmundsson teach the method of claim 21, as described above. 
Taylor discloses wherein the social interaction with the live stream is selected from the group comprising:
 the first social media user sharing the live stream through another communication platform, and inputting a text-based comment on the live stream (Taylor, see: paragraph [0023] disclosing “social network integrations 118 may be provided to promote the currently featured item(s) and/or the live video stream via social networks, email, and/or other forms of communication [i.e., sharing the live stream through another communication platform]”; and see: paragraph [0049] disclosing “The chat interface 306 may provide users the ability to submit text comments” and “Communications may be directed to all users, a subset of users”).
Although Taylor does disclose that a social media user may share the live stream though another communication platform and may input a text-based comment on the live stream, Taylor does not disclose a like button that corresponds to the social media user liking the live stream. Taylor dose not disclose: 
selecting a like button corresponding to the social media user liking the live stream; 
but Paul, however, does teach: 
selecting a like button corresponding to the social media user liking the live stream (Paul, see: paragraph [0054] teaching “video stream received from the social-networking system” and “comprise a reaction field” and “a like button 504 for the viewing user to interact with to express ‘like’ for the live broadcast”; Also see: FIG. 5A). 
This step of Paul is applicable to the method of Taylor as they both share characteristics and capabilities, namely, they are directed to live streaming to a social network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taylor to include the features of selecting a like button corresponding to the social media user liking the live stream, as taught by Paul. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Taylor to improve the distribution of media to one or more social media users through live broadcasting (Paul, see: paragraph [0005]). 

Regarding claim 32, claim 32 is directed to a computer program product. Claim 32 recites limitations that are parallel in nature to those addressed above for claim 26 which is directed towards a method. Claim 32 is therefore rejected for the same reasons as set forth above for claim 26.  

Regarding claim 38, claim 38 is directed to a system. Claim 38 recites limitations that are parallel in nature to those addressed above for claim 26 which is directed towards a method. Claim 38 is therefore rejected for the same reasons as set forth above for claim 26.  

Response to Arguments
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 10 December 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on pages 8-9 of the remarks stating that “It is respectfully submitted that this claim language renders the claims as: (i) not being drawn to abstract subject matter as a whole; and/or (ii) including non-abstract patent-eligible subject matter similar to case law precedent(s),” the Examiner respectfully disagrees. The Examiner acknowledges that claims 21-38 are newly introduced and recite newly added features. However, even when considering the newly added claims, the claims are still directed to an abstract idea when analyzed under Step 2A, Prong 1 of the 2019 PEG. The claims recite the abstract idea of determining products. The abstract idea falls into the enumerated grouping of a certain method of organizing human activity. Certain methods of human activity is used to describe concepts related to commercial interactions, such as sales activities or behaviors (see MPEP 2106.04(a)(2)(II)).  In this case, the claims recite steps directed to sales activities or behaviors. For example, the newly introduced claims recite the steps of determining through the audio and visual segment, associated product datasets, including descriptive attributes, generating a product purchase to be displayed to a user, which corresponds to a list of products that are available for purchase and associated with the product datasets, displaying the product purchase to a user including lists of products that are excluded products present in a purchase history of the user, which are activities related to sales activities or behaviors. Therefore, the Examiner maintains that even when considering the newly introduced claims, the claims still recite an abstract idea, do not include patent-eligible subject matter, and maintains the 101 rejection. 
 
With respect to the rejections made under 35 U.S.C. 112, and in light of claims 1-20 being canceled, and claims 21-38 being newly introduced, the 112(a) and 112(b) rejections have been withdrawn. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments filed on 10 December 2021, have been considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “independent claims 21, 27 and 33 (as amended) as well as their respective dependent claims are patentable over the Applied Art,” the Examiner respectfully disagrees. In particular, regarding the newly introduced feature of determining, through computer-based visual image recognition techniques using screen shots of the audio visual segment as input, an associated products dataset, where the associated products dataset includes one or more objects present in the captured audio visual segment and, for each given object of the one or more objects, at least on describe attribute(s) corresponding to the given object, the Examiner states that the reference of Taylor discloses the limitation.  For example, Taylor describes a processor based system that may identify particular products that have been displayed in a live broadcast video and may be identified by an item identifier, such as the image captured, titles, price, etc. (i.e., attributes) (Taylor, see: paragraph [0064]). Further, Taylor describes that the product may include the metadata that indicates what the featured product is (Taylor, see: paragraph [0069]). Taylor also discusses that there is an automatic image recognition system that may be used to recognize and identify the product in the video and extract the segment that the product is in (Taylor, see: paragraph [0081]). The extraction of the exact  segment of the video would encompass the screen shot because the segment of the 
In further response to the Applicant’s argument found on page 10 of the remarks stating “Independent claims 21, 27 and 33…have been amended to further recite as follows: ‘wherein the list of products available for purchase excludes products present in a purchase history of the first social media user.’ The above-quoted claim language is not taught or suggested by the Applied Art,” the Examiner agrees. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Gudmundsson to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Norris, C., et al. (PGP No. US 2020/0104381 A1), describes an application to promote products in a micro-site and promotes sales of products during an event, such as live stream event. 
Robinson, J., et al. (PGP No. US 2012/0278740 A1), describes a method and system for content metadata, such as product information, that maybe presented to users via a social network platform.
As referenced in the Office Action mailed on 24 June 2021, Iyer, G., et al. Patent No. US 10,939,143 B2), describes a method of dynamic content creation and management where the content may be inserted into an immersive promotional content in a multimedia.
As referenced in the Office Action mailed on 29 March 2021, Curtis, D., et al. (PGP No. US 2015/0235264 A1), discloses a method for automatic detection of an object that is referenced in a video and offers the object for purchase. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625